 1    LAW OFFICES OF JILL P. TELFER
      Jill P. Telfer, Esq. (SBN 145450)
 2    Patrick C. Crowl (SBN 313735)
      A Professional Corporation
 3    331 J Street, Suite 200
      Sacramento, CA 95814
 4    Telephone: (916) 446-1916
      Facsimile: (916/446-1726
 5    jtelfer@telferlaw.com
 6    Attorneys for Plaintiff
      MARY CECCHINI RAY
 7
      JACKSON LEWIS P.C.
 8    CAROLYN G. BURNETTE (SBN 191294)
      SIERRA VIERRA (SBN 307874)
 9    400 Capitol Mall, Suite 1600 Sacramento, California 95814
      Telephone: (916) 341-0404 Facsimile: (916) 341-0141
10    E-mail: Carolyn.Burnette@jacksonlewis.com
      E-mail: Sierra.Vierra@jacksonlewis.com
11
      Attorneys for Defendant
12    MID VALLEY AGRICULTURAL SERVICES, INC.
13

14                                  UNITED STATES DISTRICT COURT

15                             EASTERN DISTRICT OF CALIFORNIA

16
      MARY CECCHINI RAY,                              Case No. 2:18-CV-02609-TLN-KJN
17
                       Plaintiff,                     ORDER GRANTING ATTORNEY’S
18                                                    EYES ONLY REVIEW STIPULATION
             v.                                       REGARDING MEDICAL RECORDS OF
19                                                    DR. NICHOLAS BIRLEW, DR. JERRY
      MID VALLEY AGRICULTURAL                         JONES AND DR. EDWARD HOLT
20    SERVICES, INC. and DOES 1 through 10,
      inclusive,                                      Courtroom: 25
21                                                    Judge:     Magistrate Kendall J. Newman
                       Defendants.
22

23

24

25   ///

26   ///

27   ///

28   ///
                                             1
      ORDER GRANTING ATTORNEY’S EYES ONLY REVIEW                      Ray v. Mid Valley Agricultural Svs.
      STIPULATION REGARDING MEDICAL RECORDS                        Case No.: 2:18-CV-02609-TLN-KJN
 1              Upon application of Defendant Mid Valley Agricultural Services, Inc.’s (“Defendant”)
 2    counsel, and good cause appearing therefor,
 3              IT IS HEREBY ORDERED:
 4              That Defendant’s Attorney’s Eyes Only Review Stipulation Regarding Medical Records
 5    of Dr. Nicholas Birlew, Dr. Jerry Jones and Dr. Edward Holt (ECF No. 17) is GRANTED.
 6    Dated: August 29, 2019
 7

 8

 9
      Respectfully submitted by:
10

11    LAW OFFICES OF JILL P. TELFER
12
      By: /s/ Jill P. Telfer
13            Jill P. Telfer
              Patrick C. Crowl
14
      Attorneys for Plaintiff
15    MARY CECCHINI RAY
16

17    JACKSON LEWIS P.C.
18

19    By: /s/ Carolyn G. Burnette
              Carolyn G. Burnette
20            Sierra Vierra
21    Attorneys for Defendant
      MID VALLEY AGRICULTURAL
22    SERVICES, INC.
23
     ray.2609
24

25

26
27

28
                                              2
       ORDER GRANTING ATTORNEY’S EYES ONLY REVIEW                         Ray v. Mid Valley Agricultural Svs.
       STIPULATION REGARDING MEDICAL RECORDS                           Case No.: 2:18-CV-02609-TLN-KJN
